Exhibit 10.1

 

FIRST AMENDMENT
TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
25, 2016 (the “Effective Date”), is entered into by and among GOLDEN
ENTERTAINMENT, INC., a Minnesota corporation (the “Borrower”), each of CAPITAL
ONE, NATIONAL ASSOCIATION, MUTUAL OF OMAHA BANK and WELLS FARGO BANK, N.A., as
INCREMENTAL TERM LENDERS (each, an “Incremental Term Lender” and collectively,
the “Incremental Term Lenders”), each of CAPITAL ONE, NATIONAL ASSOCIATION,
MUTUAL OF OMAHA BANK and WELLS FARGO BANK, N.A., as INCREMENTAL REVOLVING
LENDERS (each, an “Incremental Revolving Lender” and collectively, the
“Incremental Revolving Lenders”; the Incremental Term Lenders and the
Incremental Revolving Lenders are referred to collectively as the “Incremental
Lenders”), and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of July 31, 2015 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement, as amended by this Amendment), whereby the Lenders have extended
credit to the Borrower on the terms and subject to the conditions described
therein;

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has
requested to increase the Revolving Commitments by an aggregate amount equal to
$10,000,000 and to increase the amount term loans outstanding under the existing
tranche of term loans by an aggregate amount equal to $40,000,000;

 

WHEREAS, the Incremental Revolving Lenders have agreed to provide an additional
$10,000,000 of Revolving Commitments and the Incremental Term Lenders have
agreed to provide an additional $40,000,000 of Incremental Term Loans in the
form of an increase to the existing tranche of term loans under the Credit
Agreement, in each case, on the terms and subject to the conditions set forth in
this Amendment; and

 

WHEREAS, the Borrower and the Administrative Agent desire to cure an omission in
the definition of “Eurodollar Rate” in the Credit Agreement pursuant to Section
9.02(e) of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.     Incremental Term Loans. Each Incremental Term Lender hereby agrees to
establish Incremental Term Loan Commitments pursuant to which such Incremental
Term Lender will provide Incremental Term Loans on the First Amendment Effective
Date on the terms and conditions set forth in this Amendment and in the amount
set forth opposite its name on Annex I attached hereto. The Incremental Term
Loan Commitments and Incremental Term Loans shall be subject to all of the terms
and conditions set forth in the Credit Agreement, including, without limitation,
Section 2.20. The Incremental Term Loans shall be Term Loans and shall, for all
purposes of this Amendment, the Credit Agreement and the other Loan Documents,
be subject to all the terms and conditions set forth in the Credit Agreement
applicable to Term Loans. For the avoidance of doubt and without limiting the
generality of the foregoing, (i) the Incremental Term Loans shall bear interest
at the rates applicable to the Term Loans from time to time and (ii) the
Maturity Date of the Incremental Term Loans shall be July 31, 2020 (i.e., the
same Maturity Date as the initial Term Loans).

 

 

 
First Amendment - Golden Entertainment, Inc. 

--------------------------------------------------------------------------------

 

 

2.     Incremental Revolving Loans. Each Incremental Revolving Lender hereby
agrees to establish Incremental Revolving Loan Commitments as of the First
Amendment Effective Date on the terms and conditions set forth in this Amendment
and in the amount set forth opposite its name on Annex I attached hereto. The
Incremental Revolving Loan Commitments and Incremental Revolving Loans shall be
subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Section 2.20. The Incremental Revolving
Commitments shall be Revolving Commitments and the Incremental Revolving Loans
shall be Revolving Loans and shall, in each case and for all purposes of this
Amendment, the Credit Agreement and the other Loan Documents, be subject to all
the terms and conditions set forth in the Credit Agreement applicable to
Revolving Commitments and Revolving Loans. For the avoidance of doubt and
without limiting the generality of the foregoing, (i) the Incremental Revolving
Loans shall bear interest at the rates applicable to the Revolving Loans from
time to time and (ii) the Maturity Date of the Incremental Revolving Commitments
shall be July 31, 2020 (i.e., the same Maturity Date as the initial Revolving
Commitments).

 

3.     Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a)     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of March 25, 2016, by and among the Borrower, the Administrative Agent and
the Lenders party thereto.

 

“First Amendment Effective Date” means the date on which the conditions
specified in Section 4 of the First Amendment are satisfied (or waived).

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving Loan
Commitment.

 

“Incremental Revolving Loan Commitments” means the Revolving Commitments
established pursuant to the First Amendment.

 

“Incremental Revolving Loans” means the Revolving Loans made by the Incremental
Revolving Lenders pursuant to their Incremental Revolving Loan Commitments under
Section 2.01.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Incremental Term Lender” means a Lender holding an Incremental Term Loan.

 

“Incremental Term Loan Commitments” means the Term Loan Commitments established
pursuant to the First Amendment.

 

“Incremental Term Loans” means the Term Loans made by the Incremental Term
Lenders on the First Amendment Effective Date pursuant to their applicable
Incremental Term Loan Commitments.

 

(b)     The definition of “Applicable Percentage” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments) and (b) with respect to
the Term Loans, a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding principal amount of the Term Loans of all
Term Lenders, assuming for purposes of the payments to be made under Section
2.09(a) that the Term Loans and the Incremental Term Loans were funded in full
on the Effective Date.

 

(c)     The first paragraph of the definition of “Eurodollar Rate” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum equal to the greater of (a) 0.00% and (b) an amount
determined by the Administrative Agent pursuant to the following formula:

 

(d)     The definition of “Lenders” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, specifically including, for the avoidance of doubt,
each Incremental Revolving Lender and each Incremental Term Lender under and as
defined in the First Amendment, but other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.09(e), each Fee Letter, any Letter of Credit applications, any
Incremental Term Loan Amendment, including the First Amendment, any Extension
Amendment, the Collateral Documents and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative. Notwithstanding the foregoing, Treasury Services Agreements and Swap
Agreements shall only be deemed to be Loan Documents for the purposes of the
terms “Obligations” and “Secured Obligations”.

 

(f)     The definition of “Term Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender, as such commitment may be increased from time to
time pursuant to an Incremental Term Loan Amendment and (b) as to all Term
Lenders, the aggregate commitment of all Term Lenders to make Term Loans, which
aggregate commitment shall be $120,000,000 on the Effective Date. After
advancing the Term Loan and the Incremental Term Loans, each reference to a Term
Lender’s Term Loan Commitment shall refer to that Term Lender’s Applicable
Percentage of the Term Loans.

 

(g)     Section 2.09(a) of the Credit Agreement is hereby amended to replace the
amortization schedule set forth therein with the following amortization schedule
and the text immediately set forth below:

 

Date

Amount

December 31, 2015

$1,500,000

March 31, 2016

$1,500,000

June 30, 2016

$2,000,000

September 30, 2016

$2,000,000

December 31, 2016

$3,000,000

March 31, 2017

$3,000,000

June 30, 2017

$3,000,000

September 30, 2017

$3,000,000

December 31, 2017

$3,000,000

March 31, 2018

$3,000,000

June 30, 2018

$3,000,000

September 30, 2018

$3,000,000

December 31, 2018

$4,000,000

March 31, 2019

$4,000,000

June 30, 2019

$4,000,000

September 30, 2019

$4,000,000

December 31, 2019

$6,000,000

March 31, 2020

$6,000,000

June 30, 2020

$6,000,000

September 30, 2020

$6,000,000

 

 

 
4

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, (i) the repayment amount due on March 31, 2016 shall
be applied solely to the Term Loans held by the initial Term Lenders and not the
Incremental Term Loans and (ii) the repayment amounts due in the foregoing
schedule shall be applied to the Term Lenders (including the Incremental Term
Lenders) in accordance with their Applicable Percentages assuming that the Term
Loans and the Incremental Term Loans were funded in full on the Effective Date.

 

4.     Conditions Precedent. The effectiveness of this Amendment is subject to
the following conditions precedent:

 

(a)     receipt by the Administrative Agent of a copy of this Amendment, duly
executed and delivered by the Borrower and the Incremental Lenders;

 

(b)     receipt by the Administrative Agent of a copy of the attached
Reaffirmation of Guaranty, duly executed and delivered by each Guarantor;

 

(c)     if requested by any Incremental Lender, receipt by the Administrative
Agent, for the benefit of each such Incremental Lender, of a Note executed by
the Borrower in favor of such Incremental Lender evidencing the Incremental
Revolving Loans and/or Incremental Term Loans of such Incremental Lender;

 

(d)     receipt by the Administrative Agent of a favorable written opinion
(addressed to the Administrative Agent and the Incremental Lenders and dated the
First Amendment Effective Date) of (i) Latham & Watkins LLP, special counsel for
the Loan Parties and (ii) Gray, Plant, Mooty, Mooty & Bennett, P.A., special
Minnesota counsel for the Loan Parties;

 

(e)     receipt by the Administrative Agent of such documents and certificates
as the Administrative Agent or any Incremental Lender may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the transactions contemplated by this Amendment and any
other legal matters relating to such Loan Parties, the Loan Documents or the
transactions contemplated by this Amendment, all in form and substance
reasonably satisfactory to the Administrative Agent or such Incremental Lender;

 

 

 
5

--------------------------------------------------------------------------------

 

 

(f)     no Default or Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of this Amendment;

 

(g)     receipt by the Administrative Agent of a certificate of a Financial
Officer of the Borrower certifying that (i) the conditions precedent set forth
in Section 4.02(a) of the Credit Agreement are satisfied as of the First
Amendment Effective Date and (ii) the Borrower is in compliance (on a pro forma
basis) with the covenants contained in Section 6.12 of the Credit Agreement,
together with supporting calculations;

 

(h)     receipt by the Administrative Agent of a Borrowing Request with respect
to the Incremental Term Loans to be advanced on the First Amendment Effective
Date;

 

(i)     receipt by the Administrative Agent of an Increasing Lender Supplement
from each Increasing Lender and a Joining Lender Supplement from each Joining
Lender;

 

(j)     the truth and accuracy of the representations and warranties contained
in Section 6 of this Amendment; and

 

(k)     receipt by the Administrative Agent of all fees and expenses due and
payable on or before the Effective Date, including, without limitation, (i) the
fees and expenses owing to Capital One, as Lead Arranger, pursuant to that
certain Mandate Letter dated as of March 3, 2016 between the Borrower and
Capital One and (ii) the fees and expenses of Hunton & Williams LLP, counsel to
the Administrative Agent.

 

5.     Reaffirmation. The Borrower hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party and (b) ratifies and reaffirms each grant
of a Lien on its property made pursuant to the Loan Documents and confirms that
such Liens continue to secure the Secured Obligations under the Loan Documents,
subject to the terms thereof.

 

6.     Representations, Warranties, Covenants and Acknowledgments. To induce the
Administrative Agent and the Incremental Lenders to enter into this Amendment,
the Borrower hereby:

 

(a)     represents and warrants that (i) as of the Effective Date, the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects on and as of the Effective Date;
provided, that to the extent any such representation or warranty specifically
refers to an earlier date, such representation and warranty shall be true and
correct in all material respects on and as of such earlier date; provided,
further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (ii) as of the Effective Date, no Default or Event of
Default has occurred and is continuing, (iii) the Borrower has the power and is
duly authorized to enter into, deliver and perform this Amendment and to incur
the Indebtedness created hereunder and (iv) this Amendment has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     acknowledges and agrees that (i) this Amendment is not intended, and
should not be construed, except as expressly set forth herein, as an amendment
of, or any kind of waiver or consent related to, the Credit Agreement or the
other Loan Documents, (ii) this Amendment shall not represent an amendment,
consent, or waiver related to any future actions of the Borrower or any of its
Subsidiaries and (iii) the Administrative Agent and each Lender reserves all of
their respective rights pursuant to the Credit Agreement and the other Loan
Documents;

 

(c)     further acknowledges and agrees that the Administrative Agent’s and the
Incremental Lenders’ agreement to consent to the specific matters addressed in
this Amendment do not and shall not create (nor shall the Borrower or any other
Loan Party rely upon the existence of or claim or assert that there exists) any
obligation of the Administrative Agent or any Lender to consider or agree to any
further waivers, consents or amendments and, in the event that the
Administrative Agent or any Lender subsequently agrees to consider further
waivers, consents or amendments, neither this Amendment nor any other conduct of
the Administrative Agent or any Lender shall be of any force or effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect to
any such requested consent;

 

(d)     further acknowledges and agrees that this Amendment shall be deemed a
Loan Document for all purposes under the Credit Agreement and the other Loan
Documents; and

 

(e)     further acknowledges and agrees that, after giving effect to this
Amendment, no right of offset, recoupment, defense, counterclaim, claim, cause
of action or objection in favor of the Borrower against the Administrative Agent
or any Lender exists as of the Effective Date arising out of or with respect to
this Amendment, the Credit Agreement or any other Loan Document.

 

7.     Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment is a “Loan Document” for the purposes of the Credit
Agreement and the other Loan Documents.

 

 

 
7

--------------------------------------------------------------------------------

 

 

8.     Miscellaneous.

 

(a)     Counterparts; Integration; Effectiveness. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Subject to the terms of Section 2 of this
Amendment, this Amendment shall become effective when it shall have been
executed by the Borrower, the Administrative Agent and the Incremental Lenders
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(b)     Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(c)     Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(d)     Jurisdiction. The Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Amendment
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

 

 
8

--------------------------------------------------------------------------------

 

 

(e)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 8(d). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(f)     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(f).

 

(g)     Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally blank]

 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDEN ENTERTAINMENT, INC.,
as the Borrower



By:     /s/ Matthew W. Flandermeyer
            Name: Matthew W. Flandermeyer

Title:     Executive Vice President, Chief Financial Officer and Secretary

 

 

 

Signature Page to Incremental Amendment (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent



By:     /s/ Ross S. Wales
           Name: Ross. S. Wales
           Title: Senior Vice President

 

 

 

Signature Page to Incremental Amendment (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as an Incremental Lender



By:     /s/ Ross S. Wales
           Name: Ross. S. Wales
           Title: Senior Vice President

 

 

 

Signature Page to Incremental Amendment (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

MUTUAL OF OMAHA BANK,
as an Incremental Lender



By:     /s/ Ashan S. Perera
           Name: Ashan S. Perera
           Title: Vice President

 

 

 

Signature Page to Incremental Amendment (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A.,
as an Incremental Lender



By:     /s/ David Cruz
     Name: David Cruz
     Title: Vice President

 

 

 

Signature Page to Incremental Amendment (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

Annex 1

 

Incremental Commitments

 

 

Incremental Lender

Incremental Term Loan Commitment

Incremental Revolving Loan Commitment

     

Capital One, National Association

$12,000,000

$3,000,000

     

Mutual of Omaha Bank

$4,000,000

$1,000,000

     

Wells Fargo Bank, N.A.

$24,000,000

$6,000,000

     

Aggregate Incremental Commitments

$40,000,000

$10,000,000

 

 

 


--------------------------------------------------------------------------------

 

 

REAFFIRMATION OF GUARANTY

 

March 25, 2016

 

In connection with that certain Credit Agreement dated as of July 31, 2015 (as
amended, the “Credit Agreement” unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement) by and among GOLDEN ENTERTAINMENT, INC., a Minnesota corporation (the
“Borrower”), the LENDERS party thereto and CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), the undersigned entered into that certain Guaranty and Collateral
Agreement dated as of July 31, 2015 (as amended, the “Guaranty Agreement”) for
the benefit of the Administrative Agent and the other Secured Parties to
guaranty the Guaranteed Obligations and to secure their obligations to the
Secured Parties pursuant to the terms of the Guaranty Agreement.

 

The undersigned now hereby (i) acknowledges the terms of the attached First
Amendment to Credit Agreement dated as of the date hereof by and among the
Borrower, the Lenders party thereto and the Administrative Agent, (ii) ratifies
and reaffirms all of its obligations, contingent or otherwise, under the
Guaranty Agreement and each of the other Loan Documents to which it is a party
and (iii) ratifies and reaffirms each grant of a Lien on its property made
pursuant to the Loan Documents and confirms that such Liens continue to secure
the Secured Obligations under the Loan Documents, subject to the terms thereof.

 

[remainder of page intentionally blank]

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be duly executed by their respective authorized officers as of the
day and year first above written.

 

EVITTS RESORT, LLC

LAKES CLOVERDALE, LLC

LAKES FLORIDA DEVELOPMENT, LLC
LAKES GAME DEVELOPMENT, LLC

LAKES GAMING AND RESORTS, LLC

LAKES GAMING – MISSISSIPPI, LLC

LAKES JAMUL, INC.

LAKES KAR SHINGLE SPRINGS, L.L.C.

LAKES KEAN ARGOVITZ RESORTS – CALIFORNIA, L.L.C.

LAKES MARYLAND CASINO MANAGEMENT, LLC

LAKES MARYLAND DEVELOPMENT, LLC

LAKES NIPMUC, LLC

LAKES OHIO DEVELOPMENT, LLC

LAKES PAWNEE CONSULTING, LLC
LAKES PAWNEE MANAGEMENT, LLC

LAKES SHINGLE SPRINGS, INC.

PACIFIC COAST GAMING – SANTA ROSA, LLC,

each as a Guarantor

 

 

By: /s/ Matthew W. Flandermeyer

 Matthew W. Flandermeyer, Executive

Vice President, Chief Financial

Officer and Secretary of

Golden Entertainment, Inc.,

in such capacity acting as agent

for each of the foregoing entities

 

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

GOLDEN HOLDINGS, INC.,

a Nevada corporation

77 GOLDEN GAMING, LLC,

a Nevada limited liability company

GOLDEN ROUTE-OPERATIONS MONTANA, LLC,

a Nevada limited liability company

BIG SKY GAMING MANAGEMENT, LLC,

a Nevada limited liability company

SARTINI SYNERGY ONLINE, LLC,

a Nevada limited liability company

GOLDEN GAMING, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

GOLDEN AVIATION, LLC,

a Nevada limited liability company

GOLDEN GOLF MANAGEMENT, LLC,

a Nevada limited liability company

GOLDEN HRC, LLC,

a Nevada limited liability company

GOLDEN PAHRUMP NUGGET, LLC,

a Nevada limited liability company

GOLDEN PAHRUMP TOWN, LLC,

a Nevada limited liability company

GOLDEN PAHRUMP LAKESIDE, LLC,

a Nevada limited liability company

GOLDEN ROUTE OPERATIONS, LLC,

a Nevada limited liability company

GOLDEN TAVERN GROUP, LLC,

a Nevada limited liability company

GOLDEN TAVERN RESTAURANTS, LLC,

a Nevada limited liability company

SARTINI GAMING, LLC,

a Nevada limited liability company

MARKET GAMING, LLC,

a Nevada limited liability company

CARDIVAN, LLC,

a Nevada limited liability company

CORRAL COUNTRY COIN, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

  

GOLDIES GROUP, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB STEWART-NELLIS 2, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB EAST SAHARA 3, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CHEYENNE-NELLIS 5, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUMMERLIN 6, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB VEGAS VALLEY 7, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WEST SAHARA 8, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SPRING MOUNTAIN 9, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FLAMINGO 10, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RAINBOW 11, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB DURANGO 12, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WARM SPRINGS 13, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB TWAIN 14, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB TROPICANA 15, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WINTERWOOD 16, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUNSET-PECOS 17, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MLK 18, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB TUNES 19, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

  

GOLDEN-PT’S PUB DECATUR-HACIENDA 20, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB DECATUR-SOBB 21, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SILVERADO-MARYLAND 22, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SILVERADO-BERMUDA 23, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUNRISE 24, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB HUALAPAI 25, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB BIG GAME 26, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CANTINA 27, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FORT APACHE 29, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB ANN 30, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RUSSELL 31, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CENTENNIAL 32, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB HORIZON 33, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB ST. ROSE 35, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB EASTERN 36, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RACETRACK 37, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB ANTHEM 38, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUNSET-BUFFALO 39, LLC,

a Nevada limited liability company

 

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

GOLDEN-PT’S PUB TRIPLE BAR 40, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB OCEANS 41, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB DESERT INN 42, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SPRING VALLEY 44, LLC,

a Nevada limited liability company

GOLDEN-O’ACES BAR RAINBOW 46, LLC,

a Nevada limited liability company

GOLDEN-O’ACES BAR POST 47, LLC,

a Nevada limited liability company

GOLDEN - PT’S PUB FOOTHILLS 48, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FRED’S 49, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CROSSROADS TC 50, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WHITNEY RANCH 51, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB BLACK MOUNTAIN 52, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MOLLY MALONE’S 53 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB KAVANAUGH’S 54 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SEAN PATRICK’S 55 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MORRISSEY’S 56 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB GB’S 57 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB OWL 58 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FIRESIDE 59 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MOUNTAINSIDE 60 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB OYSTER 61 LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

GOLDEN-PT’S PUB BEANO’S 62 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB BREW 63 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RANCH 64 LLC,

a Nevada limited liability company

BONNIE’S 1 LLC,

a Nevada limited liability company

SPARKY’S PRATER 1, LLC,

a Nevada limited liability company

SPARKY’S DOGHOUSE 2, LLC,

a Nevada limited liability company

SPARKY’S MCCARRAN 3, LLC,

a Nevada limited liability company

SPARKY’S LONGLEY 4, LLC,

a Nevada limited liability company

SPARKY’S MT. ROSE 5, LLC,

a Nevada limited liability company

SPARKY’S SOUTH CARSON 7, LLC,

a Nevada limited liability company

SPARKY’S SOUTH MEADOWS 8, LLC,

a Nevada limited liability company

GOLDEN-SIERRA GOLD DOUBLE R1, LLC,

a Nevada limited liability company

GOLDEN-SIERRA JUNCTION DOUBLE R2, LLC,

a Nevada limited liability company

SIERRA GOLD JONES 3, LLC,

a Nevada limited liability company

SIERRA GOLD BUFFALO 4, LLC,

a Nevada limited liability company

SIERRA GOLD STEPHANIE 5, LLC,

a Nevada limited liability company

SIERRA GOLD ALIANTE 6, LLC,

a Nevada limited liability company

GOLDEN RR BUFFALO 1, LLC,

a Nevada limited liability company

GOLDEN RR FLAMINGO 2, LLC,

a Nevada limited liability company

GOLDEN RR EASTERN 3, LLC,

a Nevada limited liability company

GOLDEN RR CENTENNIAL 4, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]

--------------------------------------------------------------------------------

 

 

GOLDIES HUALAPAI 1, LLC,

a Nevada limited liability company

GOLDIES VALLEY VIEW 2, LLC,

a Nevada limited liability company

GOLDIES SOUTH MEADOWS 4, LLC,

a Nevada limited liability company

GOLDIES CACTUS 5, LLC,

a Nevada limited liability company

GOLDIES WARM SPRINGS 6, LLC,

a Nevada limited liability company

GOLDIES WINDMILL 7, LLC,

a Nevada limited liability company

GOLDIES WESTCLIFF 8, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer

Name: Matthew W. Flandermeyer

Title:   Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 

 

 

Signature Page to Reaffirmation of Guaranty (March 2016)

[Golden Entertainment, Inc.]